Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
DETAILED ACTION
This action is responsive to the RCE filed on 11/08/2022.  Claims 1-2, 4, 10-11 and 13 have been amended.  Claims 20-21 have been added.  Claims 1-2, 4-11, 13-18 and 20-21 are pending in the case.  Claims 1, 10 and 19 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2020-0029176, filed on 3/10/2020.

Examiner’s Note:
The claimed “first drag”, “second drag”, “third drag”, “four drag”, “fifth drag”, “sixth drag” and “seventh drag” has no associated order of dragging by any definition in the current Specification.  The Examiner will treat them as separate dragging events without interpreting these numbered drags in any specific/special order.

Response to Arguments
Applicant's arguments filed on 11/08/2022 have been fully considered but they are not persuasive. 
Applicant argued that Sirpal does not disclose Applicant’s claimed features related to a mobile terminal (first display) that controls the second display attached to the case and controls a memory stack.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner is using Dahl to teach features related to a mobile terminal (first display) that controls the second display attached to the case and controls a memory stack. (see citations below).
Therefore the cited arts disclose the claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4, 9-11, 13, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al (US 20110216064 A1) in view of Miura et al (US 20120092280 A1) and in further view of Sirpal et al (US 20120117495 A1).  
Referring to claims 1 and 10, Dahl discloses an electronic device comprising: 
a mobile terminal on which a plurality of applications are executed; ([0005] of Dahl, a plurality of applications are executed on the mobile terminal/devices)
a case; (as shown in Fig. 9 and [0110] of Dahl, case which is the none-displaying portion of the device that is being connected by the hinge 906)
5wherein the mobile terminal comprises: 
a connection port; (The Specification does not give “connection port” a specific definition, under BRI, the Examiner will interpret it as a connecting mechanism that can connect multiple screens that can function/execute together. Fig. 24 and [0135] of Dahl, “A first panel 2402 includes a coupling mechanism 2410 that enables the first panel 2402 to couple to the second panel 2404 via a second coupling mechanism 2412 of the second panel 2404. The coupling mechanisms 2410 and 2412 may be configured to provide mechanical and electronic coupling between the first panel 2402 and the second panel 2404.” as shown in Fig. 1 and [0080] of Dahl, terminal body 101 and as shown in Fig. 9 and [0110] of Dahl, case coupled to the displaying screen portion/terminal body)
a first display; (as shown in Figs. 33-34 and [0151] of Dahl, first display 3300) 
a memory; ([0099] of Dahl, memory 832) and 
10a controller comprises: 
a first body accommodating the mobile terminal; (as shown in Fig. 1 and [0080] of Dahl, terminal body 101 and as another example of first body of the mobile terminal is shown in Figs. 32-34 and as described in [0151]-[0153] of Dahl, first body is the most left screen body)
a second body rotatably coupled to the first body; (as shown in Figs. 32-34 and as described in [0151]-[0153] of Dahl, second body is the screen body connected to the first body/most left screen by a rotatable hinge as shown in Figs. 13 and 14 and as described in [0115]-[0117] of Dahl)
a connector protruded toward an inner side of the first body and inserted 15into the connection port; (Figs. 11-12 and [0114]-[0015] of Dahl, a connector 906/hinge, protruded towards an inner side of the first body, screen body 1 and inserted into the connection port that connects the two screens (Fig. 24 and [0135] of Dahl, “A first panel 2402 includes a coupling mechanism 2410 that enables the first panel 2402 to couple to the second panel 2404 via a second coupling mechanism 2412 of the second panel 2404. The coupling mechanisms 2410 and 2412 may be configured to provide mechanical and electronic coupling between the first panel 2402 and the second panel 2404.”))
a second display provided on the second body; and (as shown in Figs. 32-34 and as described in [0151]-[0153] of Dahl, second display is located on the second body with the displaying portion that is not the case portion/non-displaying portion of the second body)
a connection portion disposed between the first display and the second display and electrically coupling the second display with the first body and the second body, (Fig. 24 and [0135] of Dahl, “A first panel 2402 includes a coupling mechanism 2410 that enables the first panel 2402 to couple to the second panel 2404 via a second coupling mechanism 2412 of the second panel 2404. The coupling mechanisms 2410 and 2412 may be configured to provide mechanical and electronic coupling between the first panel 2402 and the second panel 2404.”)
 and 20wherein the controller is configured to: 
cause the first display to be allocated to the memory related to displaying a first screen information on the first display in active state; (Figs. 32-34 and as described [0151]-[0153] of Dahl, the first display having a list of the plurality of application icons and Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications, where these icons are icon that is associated with a first application and icon that is associated with a second application)
cause action current to be supplied to the second display in response to a coupling of the connector and the connection port;  ([0092] of Dahl, “In a particular embodiment, the electronic device 101 of FIGS. 1-7 uses three separate touch screen displays 102, 104, and 106, that are connected mechanically and capable of folding, that can be used individually or together. This enables multiple user interfaces that can be changed based on the shape or configuration of the electronic device 101. The multiple configurable user interfaces allow the electronic device 101 to be used as multiple types of devices depending on how the electronic device 101 is folded or configured. When using the electronic device 101 a user could start by interacting with a single screen (device completely folded), then have the interface change automatically (based on application or setting) when the electronic device 101 is folded to a different physical configuration. The electronic device 101 may be configured to execute concurrent applications on multiple screens, and to reconfigure applications based on user interaction changing the device configuration. For example, the electronic device 101 may be configured to execute an application at a single display 102, 104, or 106, in one physical configuration, and to execute the application across all three displays 102, 104, and 106 in a different physical configuration.”)
wherein action current is supplied to a circuit board on the second display through a flexible printed circuit board (FPCB) connected by the connector and a wiring portion provided in the connection portion of the case; (the Specification does not give “FPCB” any specific definition, under BRI, “FPCB” is just an integrated circuit board that can be programmed.  Here, [0092] and [0292] of Dahl, processor and storage medium reside in ASIC and with various modules, circuits, etc..)
cause the second display to be allocated to the memory related to displaying a second screen information on the second display in active state; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and the user can repeat this process by using a second drag to drag another icon.  Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)
cause the first display to display a list of the plurality of applications; (Figs. 32-34 and as described [0151]-[0153] of Dahl, the first display having a list of the plurality of application icons and Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications, where these icons are icon that is associated with a first application and icon that is associated with a second application)
cause the second display to display an execution screen of an application among the plurality of applications in response to a drag input received on the list; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and the user can repeat this process by using a second drag to drag another icon.  Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)
Dahl does not specifically disclose “cause the second display in inactive state to be switched to active state when a predetermined touch input is applied to the first display or when a touch input is applied to the second display.”
However, Miura discloses of cause the second display in inactive state to be switched to active state when a predetermined touch input is applied to the first display or when a touch input is applied to the second display because Miura discloses of having “standby screen” which awaiting activation of an application program, where the user can touch the icon 22 in first screen and the second screen will active the application and “wake” from standby mode.  Fig. 3 and [0029] of Miura.
Dahl and Miura are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with active second display screen by controlling the first display screen as taught by Miura.  The motivation for doing so would have been to allow a more convenient usages of the multi-screen portable device that allows an icons with what application is being executed on one display and to execute the application in another screen to make the selection of application easier for user for execution of that particular application.  
Dahl in view of Miura do not specifically disclose “a main home stack for” displaying on first display and “a sub home stack for” display on second display and “cause a sub application stack for the application to be additionally allocated to the memory and a task corresponding to the application is stacked, when the task corresponding to the application is executed on the second display; and cause the sub home stack and the sub application stack allocated to the memory to be deleted from the memory when the second display is deactivated.”
However, Sirpal discloses when a task corresponding to the first application is executed on the second display, cause a sub application stack to be additionally allocated to the memory and stack the task corresponding to the first application and cause the sub home stack and the sub application stack to be deleted from the memory when the second display is deactivated.  Figs. 7A-10Q and [0206]-[0215] of Sirpal, where each application has a memory stack and the user can move any particular application and its associated stack from one screen to another screen.  
Sirpal further disclose cause the sub home stack and the sub application stack to be deleted from the memory” when the second display is deactivated.  (as shown in Figs. 32-34 and [0152]-[0155] of Dahl, when the second display is folded/deactivated 3308, the applications 3206 are all located In the first display and different folding creates different application configurations [0092] of Dahl.  Hence, when Sirpal’s second display is folded/deactivated, the applications  have been moved and therefore the stacks associated with the applications is moved/deleted from the second display as disclosed above.
Dahl and Miura and Sirpal are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with active second display screen by controlling the first display screen as taught by Miura and allowing the user to move applications from one display to another with different stacking configuration as taught by Sirpal.  The motivation for doing so would have been to allow a more convenient usages of the multi-screen portable device that addresses the limitations of the traditional single/dual-screen devices and provides advantages in display, input, and content management.  [0010] of Sirpal.

 	Referring to claims 2 and 11, Dahl in view of Miura and Sirpal disclose the electronic device of claim 1, wherein: 76Docket No. 2060-5984 
the list includes a plurality of thumbnails corresponding to the plurality of applications; (The Specification is silent as what “thumbnails corresponding to the plurality of applications” are, under BRI, the “thumbnails” is a type of representation of the application, such as “icons associated with the applications”.  Here, Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications)
each of the plurality of thumbnails is a representative screen of a corresponding one of the plurality of applications; (as shown in Fig. 3 and [0028] of Miura, the icon thumbnail represent an corresponding application) and 
5the plurality of thumbnails are displayed sequentially on the first display in a vertical or horizontal direction.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed sequentially on the first display in a vertical and horizontal direction)

 	Referring to claims 4 and 13, Dahl in view of Miura and Sirpal disclose the electronic device of claim 20, wherein the first direction of the first drag is 20from the first display to the second display, and the second direction of the second drag is from the second display to the first display.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and Further, as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl, “a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414”)

 	Referring to claims 9 and 18, Dahl in view of Miura and Sirpal disclose the electronic device of claim 1, wherein: 
	each of the plurality of thumbnails is a representative screen of a corresponding one of the plurality of applications; (as shown in Fig. 3 and [0028] of Miura, the icon thumbnail represent an corresponding application)
wherein the plurality of thumbnails are displayed sequentially on the first display; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed sequentially on the first display in a vertical and horizontal direction)
the controller is further configured to cause the first display to display an 15application corresponding to a seventh drag among the plurality of applications in a designated area of the first display in response to the seventh drag;  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”) and 
the seventh drag is received within the first display and corresponds to any one of the plurality of thumbnails included in the list.   (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)

Referring to claims 20 and 21, Dahl in view of Miura and Sirpal disclose the electronic device of claims 2 and 11, wherein: 
the plurality of thumbnails include a first thumbnail corresponding to a first application; (The Specification is silent as what “thumbnails corresponding to the plurality of applications” are, under BRI, the “thumbnails” is a type of representation of the application, such as “icons associated with the applications”.  Here, Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications)
the drag input includes a first drag and a second drag corresponding to the first thumbnail; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and the user can repeat this process by using a second drag to drag another icon.  Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)
the controller is further configured to: 
cause the second display to display a first execution screen of the first application according to the first drag; and end the first application according to the second drag; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and the user can repeat this process by using a second drag to drag another icon.  Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”) and 
a direction of the first drag is opposite to a direction of the second drag.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, and as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl the first drag is from left to right and the second drag is from right to left which are opposite in direction)
 	
Claim 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al (US 20110216064 A1) in view of Miura et al (US 20120092280 A1) and in further view of Sirpal et al (US 20140344765 A1) and in further view of Seo et al (US 20130321340 A1).
 	Referring to claims 5 and 14, Dahl in view of Miura and Sirpal disclose the electronic device of claim 1, wherein:  the controller is further configured to:  wherein the plurality of thumbnails further includes a second thumbnail corresponding to a second application among the plurality of applications; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications, where these icons are icon that is associated with a first application and icon that is associated with a second application)
cause the first display to display a second execution screen of the second application in response to a third drag corresponding to the second thumbnail 5and received on the second display; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”) and 
terminate the second application in response to a fourth drag received on the second display, wherein the fourth drag corresponds to the second thumbnail; (as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl, “a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414”) and 
wherein a direction of the third drag is opposite to a direction of the fourth drag.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, and as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl the first drag is from left to right and the second drag is from right to left which are opposite in direction)
Even though Dahl discloses of having different areas of displaying region for displaying a plurality of application, but Dahl does not specifically disclose the controller is further configured to: “25cause both the first display and the second display to display the list of the plurality of applications simultaneously.”  
	However, Seo discloses the controller is further configured to: 25cause both the first display and the second display to display the list simultaneously (as shown in Fig. 6D and [0134] of Seo, where both application icons 216 are being displayed simultaneously on the first display 12and second display 14).
Dahl and Seo are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with simultaneously displaying a list of application icons cross multi-screens as taught by Seo.  The motivation for doing so would have been to allow a more convenient usages of the multi-screen portable device, that allow the user to see current applications no matter which screen they are looking at to make the user selection of desired application more accessible.  ([0008] and [0134] of Seo).

Referring to claims 106 and 15, Dahl in view of Miura and Sirpal disclose the electronic device of claim 5, wherein the direction of the third drag is from the second display to the first display, and the direction of the fourth drag corresponds to a direction from the first display toward the second display.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, and as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl the first drag is from left to right and the second drag is from right to left which are opposite in direction)

 	Referring to claims 7 and 16, Dahl in view of Miura and Sirpal disclose the electronic device of claim 1.  Dahl in view of Miura and Sirpal do not specifically disclose “wherein: 15the controller is further configured to: cause the second display to display the list of the plurality of applications including the plurality of thumbnails including the first thumbnail corresponding to the first application and a second thumbnail corresponding to a second application; and 20divide the first display into a first region and a second region in response to a fifth drag corresponding to the first thumbnail and a sixth drag corresponding to the second thumbnail; and the fifth drag and the sixth drag initiated from the list displayed on the second display cross each other.”  
	However, Seo discloses the controller is further configured to: cause the second display to display a list including a plurality of thumbnails corresponding to the plurality of applications, the plurality of thumbnails including a first thumbnail corresponding to a first application and a second thumbnail corresponding to a second application; (as shown in Fig. 7F and as described in [0146]-[0148] of Seo, second display 14 is displaying a list of icons associated with a plurality of application, where each icon is associated with another application) and 
20divide the first display into a first region and a second region in response to a fifth drag corresponding to the first thumbnail and a sixth drag corresponding to the second thumbnail; (as shown in Figs. 7E-7I and [0145]-[0152] of Seo, user can drag different thumbnails into the first display region, where the thumbnails will occupy different regions of the first display) and 
the fifth drag and the sixth drag initiated from the list displayed on the second display cross each other. (Note: [0338]-[0342] of the Current Specification describes this limitation, but nothing in this portion or the drawing suggests or requires the two drag actions be simultaneous, only that it be capable of detecting, for a particular use case, that there are two diagonal drags.  The Examiner would like to point out that the gestures are performed by the user of the device, therefor it is only necessary that the device be capable of detecting each drag and its characteristics and performing each action (either copy or move the thumbnail images), however the relationship between the drag gestures themselves which are performed by the user cannot be limiting on the device and further, as there is no description or mechanism for the device making a determination that the drag gestures have crossed, so long as the device is capable of detecting any angle of drag, the user, at some point, will be able to make the claimed perpendicularly gestures.  Therefore, the Examiner will interpret this claim as that the user is able to drag and drop the appropriate content from some point of the screen to another point of the screen and these drags CAN be crossed over and CAN be perpendicularly.  Here, as way of an example, as shown in Fig. 18K and as described in [0331] of Seo, where the user can start dragging from bottom end of second display to the top portion of the first display, that is one half of the “perpendicular” drags or cross over drags.  Also as shown in Figs. 7E-7I and [0145]-[0152] of Seo, user can drag different thumbnails into the first display region, across from the second display into the first display, where the thumbnails will occupy different regions of the first display, where the two drags are towards the same direction crossing each other from second display into the first display)
Dahl and Seo are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with switch display region and executing region where the executing region have multiple portions for different applications as taught by Seo.  The motivation for doing so would have been to allow a more convenient usages of the multi-screen portable device, that allow the user to switch and swap functions into different display regions as the user sees fit to provide user with a more intuitive portable device.  ([0007] and [0145] of Seo).

 	Referring to claims 8 and 17, Dahl in view of Miura and Sirpal and Seo disclose the electronic device of claim 7, wherein the controller is further configured 78Docket No. 2060-5984 to cause the first display to: 
display the first execution screen of the first application in the first region according to the fifth drag, and display a second execution screen of the second application in the second 5region according to the sixth drag, and wherein the fifth drag and the sixth drag intersect each other perpendicularly.  (Note: [0341]-[0346] of the Current Specification describes this limitation, but nothing in this portion or the drawing suggests or requires the two drag actions be simultaneous, only that it be capable of detecting, for a particular use case, that there are two diagonal drags.  The Examiner would like to point out that the gestures are performed by the user of the device, therefor it is only necessary that the device be capable of detecting each drag and its characteristics and performing each action (either copy or move the thumbnail images), however the relationship between the drag gestures themselves which are performed by the user cannot be limiting on the device and further, as there is no description or mechanism for the device making a determination that the drag gestures have crossed, so long as the device is capable of detecting any angle of drag, the user, at some point, will be able to make the claimed perpendicularly gestures.  Therefore, the Examiner will interpret this claim as that the user is able to drag and drop the appropriate content from some point of the screen to another point of the screen and these drags CAN be crossed over and CAN be perpendicularly.  Here, as way of an example, as shown in Fig. 18K and as described in [0331] of Seo, where the user can start dragging from bottom end of second display to the top portion of the first display, that is one half of the “perpendicular” drags or cross over drags.  Also as shown in Figs. 7E-7I and [0145]-[0152] of Seo, user can drag different thumbnails into the first display region, across from the second display into the first display, where the thumbnails will occupy different regions of the first display, where the two drags are towards the same direction crossing each other from second display into the first display)

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sonnino et al (US 20210096732 A1):  a computing device, comprising a first portion comprising a first display and a first touch sensor, and a second portion comprising a second display and a second touch sensor, the second portion connected to the first via a hinge, the hinge defining a seam between the first display and the second display. The computing device is configured to receive a touch input at the first display moving an application that is currently displayed on the first display and not on the second display toward the second display, detect the touch input releasing the application within a predetermined area, and span the application across the first display and the second display.

Conclusion
                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145